Case 1:21-cv-20354-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 1 of 14




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                          CASE NO.:

  OSCAR OSEGUERA,

             Plaintiff,

  vs.

  TWIN STONE DESIGNS AND INSTALLATION,
  INC., a Florida Profit Corporation, MAYRA
   PARENTE, individually and ANDY MEDINA,
  individually,

         Defendants.
  __________________________________________/

                                           COMPLAINT

           Plaintiff OSCAR OSEGUERA, (hereinafter “Plaintiff”) by and through his undersigned

  attorney hereby sues Defendants, TWIN STONE DESIGNS AND INSTALLATION INC, a

  Florida profit corporation (hereinafter, "TWIN STONE DESIGNS”), MAYRA PARENTE,

  individually, and ANDY MEDINA, individually, collectively (“Defendants”) and states as

  follows:

                                   JURISDICTION AND VENUE

  1. This is an action for damages and other relief for unpaid overtime wages and unlawful

        termination committed by Defendants pursuant to the Fair Labor Standards Act, 29 U.S.C. §§

        201-219 (“FLSA”).

  2. Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b), 28 U.S.C. § 1331,

        and 28 U.S.C. § 1367.

   3. Venue is proper in the United States Court for the Southern District of Florida because

        Plaintiff was employed in the Southern District of Florida by Defendants, and therefore the



                                                  1
Case 1:21-cv-20354-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 2 of 14




      acts that give rise to Plaintiff’s claims occurred within the Southern District of Florida;

      pursuant to 28 U.S.C. §§ 1391(b) and (c); and because Defendants are subject to personal

      jurisdiction here as at all material times conducted and continue to conduct business in the

      Southern District of Florida.

   4. Plaintiff says that all conditions precedent to the maintenance of this action have heretofore

      been performed or have been waived.

                                                 PARTIES

  5. Plaintiff at all times pertinent to this complaint resided within the Southern District of Florida.

     Plaintiff is over the age of eighteen and otherwise sui juris.

  6. During all times relevant to this Complaint, Plaintiff was employed by Defendants as a laborer.

     Plaintiff was therefore an employee as defined by 29 U.S.C. § 203(e).

  7. Defendant TWIN STONE DESIGNS is a Florida profit corporation organized and existing

     under and by virtue of the laws of Florida and is registered to do business within Florida.

     Defendant TWIN STONE DESIGNS had, at all times material hereto, conducted substantial

     and continuous business within Broward County, and is subject to the laws of the United States

     and the State of Florida.

  8. Defendant TWIN STONE DESIGNS is an “employer” as defined by 29 U.S.C. § 203(d) and

     (s)(1), in that it has employees engaged in commerce or in the production of goods for

     commerce or that has employees handling, selling, or otherwise working on goods or materials

     that have been moved in or produced for commerce by any person.

  9. Specifically, Defendant TWIN STONE DESIGNS is in the construction business and works

     with tile and stone installation and design.




                                                    2
Case 1:21-cv-20354-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 3 of 14




  10. At all times material to this Complaint, TWIN STONE DESIGNS, has had two (2) or more

     employees who have regularly sold, handled, or otherwise worked on goods and/or materials

     that have been moved in or produced for commerce which as employees subject to the

     provisions of the FLSA, 29 U.S.C. § 207.

  11. Plaintiff’s work for Defendants was actually in or so closely related to the movement of

     commerce while he worked for Defendants that Plaintiff is covered under the FLSA through

     individual coverage, as Plaintiff regular and recurrently used the instrumentalities of interstate

     commerce. More specifically, Plaintiff regularly performed functions such as transporting and

     installing the stone material at various job sites.

  12. Defendant TWIN STONE DESIGNS upon knowledge and belief, has had gross revenue which

     exceeds $500,000 for each of the past three (3) years and utilizes goods in the flow of

     commerce across state lines.

  13. Defendant MAYRA PARENTE is a corporate officer of and/or owner, and exercised

     operational control over the activities of, corporate Defendant, TWIN STONE DESIGNS.

  14. Defendant ANDY MEDINA is a supervisor, and exercised operational control over the

     activities of, corporate Defendant, TWIN STONE DESIGNS.

  15. Defendant MAYRA PARENTE acted directly in the interest of her company, TWIN STONE

     DESIGNS. Upon all available information, MAYRA PARENTE controlled the manner in

     which Plaintiff performed his work and the pay he was to receive.

  16. Defendant ANDY MEDINA acted directly in the interest of his company, TWIN STONE

     DESIGNS. Upon all available information, ANDY MEDINA controlled the manner in which

     Plaintiff performed his work.

  17. All Defendants were “employers” of Plaintiff as the term is defined under 29 U.S.C. § 203(d).



                                                    3
Case 1:21-cv-20354-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 4 of 14




  18. All other conditions precedent to this action have been performed or have been waived.


                                     GENERAL ALLEGATIONS

  19. Plaintiff is a non-exempt employee of Defendants and is subject to the payroll practices and

     procedures set forth hereinafter, and who worked in excess of forty (40) hours during one of

     more workweeks within three (3) years of the filing of this complaint.

  20. Specifically, Plaintiff performed work for Defendants as a non-exempt full-time laborer from

     on or about 2014 until on or about September 9, 2019

  21. At all times pertinent to this action, Defendants failed to comply with 29 U.S.C. §§ 201 – 219

     in that Plaintiff performed services for Defendants for which no provision was made to

     properly pay for those hours worked over forty (40) in a given workweek.

  22. Based on the information currently available to Plaintiff, at the beginning of his employment,

     Plaintiff was paid at a rate of $170.00 per day.

  23. Plaintiff regularly worked 69 hours per week. He was normally scheduled six (6) days per

     week.

  24. Despite the fact that Plaintiff worked over 40 hours in a workweek, he was not paid overtime

     by Defendants. Specifically, Defendants failed to compensate Plaintiff at a rate no less than

     one and one and half times his regular rate for all hours worked in excess of forty (40) hours.

  25. At all times pertinent to this action, Defendants failed to comply with 29 U.S.C. §§ 201 – 219

     in that Plaintiff performed services for Defendants for which no provision was made to

     properly pay for those hours worked over forty (40) in a given workweek.

   26. Defendants and their representatives knew that Plaintiff was working overtime, and that

      Federal law requires employees to be compensated at time and one-half per hour for overtime

      pay.

                                                   4
Case 1:21-cv-20354-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 5 of 14




   27. Defendants maintained complete control over the hours Plaintiff worked and the pay he was

       to receive.

   28. On several occasions on or around April 2019, Plaintiff complained to Defendants’ failure to

       pay at the proper rate for each hour of overtime. Specifically, Plaintiff complained to MAYRA

       PARENTE and ANDY MEDINA.

   29. Shortly after Plaintiff complained, the Defendants removed the Plaintiff from the work

       schedule.

   30. On or around September 9, 2020, after Plaintiff’s last complaint, Plaintiff was terminated.

   31. Plaintiff suffered adverse employment consequences as a result of his exercise of rights

       protected under the FLSA in that he claimed his right to payment of overtime wages.

   32. Any other reason for Plaintiff’s termination is merely pretext for Defendants’ unlawful

       termination of Plaintiff.

   33. The temporal proximity of Plaintiff’s complaints regarding the improper pay and the adverse

       employment actions taken against him including but not limited to removing the Plaintiff from

       the work schedule and his termination creates the presumption that Defendants retaliated

       against Plaintiff for attempting to exercise his rights under the law.

  34. Plaintiff has retained the undersigned firm to prosecute this action on his behalf and has agreed

      to pay it a reasonable fee for its services.

  35. Plaintiff is entitled to his reasonable attorneys’ fees and costs if he is the prevailing party in
      this action.

                                              COUNT I
                                   VIOLATION OF FLSA/OVERTIME
                                    against TWIN STONE DESIGNS

  36. Plaintiff, re-alleges and reaffirms paragraphs 1 through 35 as if fully set forth herein.




                                                     5
Case 1:21-cv-20354-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 6 of 14




  37. This action is brought by Plaintiff to recover from Defendant TWIN STONE DESIGNS unpaid

     overtime compensation, as well as an additional amount as liquidated damages, costs, and

     reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., 29 U.S.C. § 207,

     and § 448.01 Fla. Stat. et seq. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any

     of his employees… for a work week longer than 40 hours unless such employee receives

     compensation for his employment in excess of the hours above-specified at a rate not less than

     one and a half times the regular rate at which he is employed.”

  38. Since the commencement of Plaintiff’s employment TWIN STONE DESIGNS has willfully

     violated the provisions of § 7 of the FLSA [29 U.S.C. § 207] by employing employees engaged

     in commerce for workweeks longer than forty (40) hours without compensating them for all

     hours worked in excess of forty (40) hours at a rate not less than one and one half times his

     regular rate.

  39. Specifically, throughout his employment Plaintiff regularly worked 69 hours during each

     workweek in which he was employed.

  40. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

     week longer than 40 hours unless such employee receives compensation for his employment

     in excess of the hours above-specified at a rate not less than one and a half times the regular

     rate at which he is employed.”

  41. TWIN STONE DESIGNS is and was, during all times hereafter mentioned, an enterprise

     engaged in commerce or in the production of goods for commerce as defined in §§ 3 (r) and

     3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s). TWIN STONE DESIGNS’ business activities

     involve those to which the Fair Labor Standards Act applies.

  42. The Plaintiff was a laborer and was at all relevant times, covered by the FLSA.



                                                  6
Case 1:21-cv-20354-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 7 of 14




  43. Plaintiff was not exempted from the overtime provision of the Act pursuant to the provisions

     of the Act, 29 U.S.C. § 213(a), in that he was neither a bona fide executive, administrative, or

     professional employee. Plaintiff performed manual labor tasks and did not have decision-

     making authority.

  44. TWIN STONE DESIGNS has knowingly and willfully failed to pay Plaintiff at time and one

     half of his regular rate of pay for all hours worked in excess of forty (40) per week between

     the relevant time period.

  45. By reason of the said intentional, willful and unlawful acts of TWIN STONE DESIGNS,

     Plaintiff has suffered damages plus incurring costs and reasonable attorneys' fees.

  46. TWIN STONE DESIGNS never posted any notice, as required by the Fair Labor Standards

     Act and Federal Law, to inform employees of their federal rights to overtime and minimum

     wage payments.

  47. As a result of TWIN STONE DESIGNS’ willful violations of the Act, Plaintiff is entitled to

     liquidated damages.

  48. Plaintiff has retained the undersigned counsel to represent him in this action, and pursuant to

     29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

     incurred in this action from TWIN STONE DESIGNS.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant TWIN

  STONE DESIGNS:

         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for overtime

             compensation for hours worked in excess of forty (40) weekly, with interest; and



                                                   7
Case 1:21-cv-20354-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 8 of 14




         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                           COUNT II
                                VIOLATION OF FLSA/OVERTIME
                                   against MAYRA PARENTE

  49. Plaintiff, re-alleges and reaffirms paragraphs 1 through 35 as if fully set forth herein.

  50. At the times mentioned, Defendant MAYRA PARENTE was, and is now, a corporate officer

     of corporate Defendant, TWIN STONE DESIGNS.

  51. MAYRA PARENTE was an employer of Plaintiff within the meaning of Section 3(d) of the

     “Fair Labor Standards Act” [29 U.S.C. § 203(d)], in that MAYRA PARENTE acted directly

     in the interests of Defendant TWIN STONE DESIGNS in relation to their employees including

     Plaintiff.

  52. Specifically, MAYRA PARENTE determined company payroll decisions, and maintained the

     right to hire and fire Plaintiff during all pertinent times hereto.

  53. MAYRA PARENTE had operational control of the business and is thus jointly liable for

     Plaintiff’s damages.

  54. Defendant MAYRA PARENTE willfully and intentionally refused to properly pay Plaintiff

     overtime wages as required by the law of the United States as set forth above and remains

     owing Plaintiff these wages since the commencement of Plaintiff’s employment with

     Defendants as set forth above.

  WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant MAYRA

  PARENTE:



                                                    8
Case 1:21-cv-20354-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 9 of 14




         A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

             intentionally and with reckless disregard for Plaintiff’s rights;

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

             compensation for hours worked in excess of forty (40) weekly, with interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

         E. Grant Plaintiff such additional relief as the Court deems just and proper under the

             circumstances.

                                          COUNT III
                                VIOLATION OF FLSA/OVERTIME
                                    against ANDY MEDINA

  55. Plaintiff, re-alleges and reaffirms paragraphs 1 through 35 as if fully set forth herein.

  56. At the times mentioned, Defendant ANDY MEDINA was, and is now, a manager of corporate

     Defendant, TWIN STONE DESIGNS.

  57. ANDY MEDINA was an employer of Plaintiff within the meaning of Section 3(d) of the “Fair

     Labor Standards Act” [29 U.S.C. § 203(d)], in that ANDY MEDINA acted directly in the

     interests of Defendant TWIN STONE DESIGNS in relation to their employees including

     Plaintiff.

  58. Specifically, ANDY MEDINA supervised Plaintiff, determined company payroll decisions,

     and maintained the right to hire and fire Plaintiff during all pertinent times hereto.

  59. ANDY MEDINA had operational control of the business and is thus jointly liable for

     Plaintiff’s damages.

  60. Defendant ANDY MEDINA willfully and intentionally refused to properly pay Plaintiff

     overtime wages as required by the law of the United States as set forth above and remains



                                                    9
Case 1:21-cv-20354-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 10 of 14




      owing Plaintiff these wages since the commencement of Plaintiff’s employment with

      Defendants as set forth above.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant ANDY

   MEDINA:

          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

              intentionally and with reckless disregard for Plaintiff’s rights;

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

              compensation for hours worked in excess of forty (40) weekly, with interest; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

          E. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.

                                               COUNT IV
                                          FLSA RETALIATION
                                     against TWIN STONE DESIGNS

   61. Plaintiff, re-alleges and reaffirms paragraphs 1 through 35 as if fully set forth herein.

   62. 29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

      manner discriminate against any employee because such employee has filed any complaint or

      instituted or caused to be instituted any proceeding under or related to this Act, or has testified

      or is about to testify in any such proceeding, or has served or is about to serve on an industry

      committee.”

   63. TWIN STONE DESIGNS’ conduct as set forth above constitutes a violation of the FLSA’s

      anti-retaliation provisions.

   64. The motivating factor that caused TWIN STONE DESIGNS’ removal of Plaintiff from the



                                                    10
Case 1:21-cv-20354-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 11 of 14




      work schedule and termination as described above was Plaintiff’s complaints for payment of

      his earned wages.

   65. TWIN STONE DESIGNS’ conduct was in direct violation of the FLSA, and, as a direct result,

      Plaintiff has been damaged.

   WHEREFORE, Plaintiff respectfully pray for the following relief against Defendant TWIN

   STONE DESIGNS:

          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

              intentionally and with reckless disregard for Plaintiff’s rights;

          B. Enter judgment against the Defendant for all back wages from the date of discharge to

              the present date and an equal amount of back wages as liquidated damages, and;

          C. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65

              years of age; and

          D. Enter an award against Defendant and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

          E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

          F. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.

                                               COUNT V
                                        FLSA RETALIATION
                                      against MAYRA PARENTE

   66. Plaintiff, re-alleges and reaffirms paragraphs 1 through 35 as if fully set forth herein.

   67. 29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

      manner discriminate against any employee because such employee has filed any complaint or

      instituted or caused to be instituted any proceeding under or related to this Act, or has testified



                                                    11
Case 1:21-cv-20354-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 12 of 14




      or is about to testify in any such proceeding, or has served or is about to serve on an industry

      committee.”

   68. MAYRA PARENTE’s conduct as set forth above constitutes a violation of the FLSA’s anti-

      retaliation provisions.

   69. The motivating factor that caused the adverse employment actions taken against Plaintiff

      including but not limited to MAYRA PARENTE’s removal of Plaintiff from the work schedule

      and termination as described above was Plaintiff’s complaints for proper payment of his earned

      wages.

   70. Defendant’s conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff has

      been damaged.

   WHEREFORE, Plaintiff respectfully pray for the following relief against Defendant MAYRA

   PARENTE:

          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

               intentionally and with reckless disregard for Plaintiff’s rights;

          B. Enter judgment against the Defendant for all back wages from the date of discharge to

               the present date and an equal amount of back wages as liquidated damages, and;

          C. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65

               years of age; and

          D. Enter an award against Defendant and award Plaintiff compensatory damages for

               mental anguish, personal suffering, and loss of enjoyment of life;

          E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

          F. Grant Plaintiff such additional relief as the Court deems just and proper under the

               circumstances.



                                                     12
Case 1:21-cv-20354-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 13 of 14




                                              COUNT VI
                                         FLSA RETALIATION
                                        against ANDY MEDINA

   71. Plaintiff, re-alleges and reaffirms paragraphs 1 through 35 as if fully set forth herein.

   72. 29 U.S.C. § 215(a)(3) of the FLSA states that it is a violation to “discharge or in any other

      manner discriminate against any employee because such employee has filed any complaint or

      instituted or caused to be instituted any proceeding under or related to this Act, or has testified

      or is about to testify in any such proceeding, or has served or is about to serve on an industry

      committee.”

   73. ANDY MEDINA’s conduct as set forth above constitutes a violation of the FLSA’s anti-

      retaliation provisions.

   74. The motivating factor that caused the adverse employment actions taken against Plaintiff

      including but not limited to ANDY MEDINA’s removal of Plaintiff from the work schedule

      and termination as described above was Plaintiff’s complaints for proper payment of his earned

      wages.

   75. Defendant’s conduct was in direct violation of the FLSA, and, as a direct result, Plaintiff has

      been damaged.

   WHEREFORE, Plaintiff respectfully pray for the following relief against Defendant ANDY

   MEDINA:

          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

               intentionally and with reckless disregard for Plaintiff’s rights;

          B. Enter judgment against the Defendant for all back wages from the date of discharge to

               the present date and an equal amount of back wages as liquidated damages, and;




                                                     13
Case 1:21-cv-20354-XXXX Document 1 Entered on FLSD Docket 01/27/2021 Page 14 of 14




          C. Enter judgment against the Defendant for all front wages until Plaintiff becomes 65

              years of age; and

          D. Enter an award against Defendant and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

          E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees; and

          F. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.

                                  DEMAND FOR JURY TRIAL

   Plaintiff, OSCAR OSEGUERA demands trial by jury on all issues and all counts of this

   Complaint so triable as a matter of right.


   Dated: January 27, 2021                      PEREGONZA THE ATTORNEYS, PLLC

                                                 1414 NW 107th Ave,
                                                 Suite 302
                                                 Doral, FL 33172
                                                 Tel. (786) 650-0202
                                                 Fax. (786) 650-0200

                                                 By: /s/Nathaly Saavedra
                                                 Nathaly Saavedra, Esq.
                                                 Fla. Bar No. 118315
                                                 Email: nathaly@peregonza.com

                                                 By: /s/Juan J. Perez
                                                 Juan J. Perez, Esq.
                                                 Fla. Bar No. 115784
                                                 Email: juan@peregonza.com




                                                  14
